           Case 1:20-cv-08190-RA Document 9 Filed 12/16/20 Page 1 of 3




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 CHRISTOPHER AMBROSE WILLIAMS,

                                   Plaintiff,
                                                                     20-CV-8190 (RA)
                     -v-
                                                                  ORDER OF SERVICE
 FEDERAL EXPRESS CORPORATION,

                                  Defendant.

RONNIE ABRAMS, United States District Judge:

       Plaintiff, appearing pro se, brings this alleging that his employer unlawfully fired him for

engaging in protected activity, in violation of the Sarbanes-Oxley Act, 18 U.S.C. § 1514A. By

order dated October 5, 2020, the Court granted Plaintiff’s request to proceed without prepayment

of fees, that is, in forma pauperis (“IFP”).

       Because Plaintiff has been granted permission to proceed IFP, he is entitled to rely on the

Court and the U.S. Marshals Service to effect service. Walker v. Schult, 717 F.3d. 119, 123 n.6

(2d Cir. 2013); see also 28 U.S.C. § 1915(d) (“The officers of the court shall issue and serve all

process . . . in [IFP] cases.”); Fed. R. Civ. P. 4(c)(3) (the court must order the Marshals Service

to serve if the plaintiff is authorized to proceed IFP)).

        Rule 4(m) of the Federal Rules of Civil Procedure requires that the summons and

complaint be served within 90 days of the date the complaint is filed. Because Plaintiff is

proceeding IFP, he could not have served the summons and complaint until the Court reviewed

the complaint and ordered that a summons be issued. The Court therefore extends the time to

serve until 90 days after the date the summons is issued. If the complaint is not served within

that time, Plaintiff should request an extension of time for service. See Meilleur v. Strong, 682

F.3d 56, 63 (2d Cir. 2012) (holding that it is the plaintiff’s responsibility to request an extension

of time for service); see also Murray v. Pataki, 378 F. App’x 50, 52 (2d Cir. 2010) ("As long as
            Case 1:20-cv-08190-RA Document 9 Filed 12/16/20 Page 2 of 3




the [plaintiff proceeding IFP] provides the information necessary to identify the defendant, the

Marshals’ failure to effect service automatically constitutes ‘good cause’ for an extension of time

within the meaning of Rule 4(m).”).

         To allow Plaintiff to effect service on Defendant Federal Express Corporation through

the U.S. Marshals Service, the Clerk of Court is instructed to fill out a U.S. Marshals Service

Process Receipt and Return form (USM-285 form) for that defendant. The Clerk of Court is

further instructed to issue a summons and deliver to the Marshals Service all the paperwork

necessary for the Marshals Service to effect service upon that defendant.

         Plaintiff must notify the Court in writing if his address changes, and the Court may

dismiss the action if Plaintiff fails to do so.

                                           CONCLUSION

         Plaintiff has consented to receive electronic service. (ECF 4.) The Clerk of Court is

directed to mail an information package to Plaintiff.

         The Clerk of Court is further instructed to complete the USM-285 form with the address

for Federal Express Corporation and deliver all documents necessary to effect service to the U.S.

Marshals Service.

SO ORDERED.

Dated:     December 16, 2020
            New York, New York



                                                              RONNIE ABRAMS
                                                           United States District Judge




                                                  2
   Case 1:20-cv-08190-RA Document 9 Filed 12/16/20 Page 3 of 3




                 DEFENDANT AND SERVICE ADDRESS


Federal Express Corporation
Robbin Wilson Hutton Esq.
3620 Hacks Cross Rd. Bldg. B 2d Fl.
Memphis, TN 38125
